DETAILED ACTION
This action is responsive to Applicant’s Amendments/Response filed 4/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-3, 5, and 8-13 are pending.
Claims 4 and 6-7 are cancelled.
Claims 8-13 are new.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. 2017/0032987) in view of Nangoy (US Patent 9,034,771).
Regarding claim 1, Lee teaches a plasma processing apparatus ([0003] and Fig. 1, etching apparatus #1000) comprising: a first mounting table ([0054] and Fig. 1, substrate holder #200) on which a target object to be processed is mounted ([0054] and Fig. 1, supporting substrate W); a second mounting table ([0083] and Fig. 1, support plate #410), provided around the first mounting table (see Fig. 1, surrounding an upper periphery of chuck #230 of holder #200), the second mounting table including a mounting surface (Fig. 1, upper surface of plate #410) on which a focus ring is mounted ([0054] and Fig. 1, focus ring #300 mounted thereon), the second mounting table further including a base, and a gap is provided between a bottom of the base of the second mounting table and the first mounting table (Fig. 2, gap between innermost edge of #410 and outermost edge of #230); and an actuator ([0083] and Fig. 1, servo motor 
 
Lee does not teach wherein the second mounting table further includes a temperature control mechanism, nor wherein the actuator is configured to vertically move the temperature control mechanism of the second mounting table.
However, Nangoy teaches wherein a second mounting table (Nangoy – C11, L43-44 and Fig. 6, actively-cooled shadow ring #604) further includes a temperature control mechanism (Nangoy – C11, L44-45 and Figs. 6-8: feed-through #606 and couple #608 feed coolant gas/liquid to the shadow ring #604; C12, L15-20: feed to annular channels of #604), and wherein an actuator is configured to vertically move the temperature control mechanism of the second mounting table (Nangoy – C12, L61-65: feed-through #606 allows vertical motion of the shadow ring, provided by a motorized assembly for vertical positioning.	Lee and Nangoy both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Lee by including the vertically-actuated temperature control mechanism as taught by Nangoy in order to enable heat 

To clarify the record, the limitations “on which a target object to be processed is mounted”, “on which a focus ring is mounted”, and “configured to vertically move the temperature control mechanism and the mounting surface of the second mounting table with the focus ring mounted on the mounting surface of the second mounting table” are interpreted as an intended use of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Lee apparatus explicitly teaches the intended uses, as set forth above.

Regarding claim 2, Lee teaches wherein the second mounting table (Lee – [0083] and Fig. 1, plate #410) is electrically connected to the first mounting table (Lee - [0054] and Fig. 1, substrate holder #200), as follows: Lee teaches that the focus ring #300 is a conductor (Lee – [0079]), the plate #410 is an insulator (Lee – [0084]), and the chuck body #210 is a conductor (Lee – [0067]). Together, those three components form a capacitive element (the Oxford English Dictionary defines a capacitor as “a device used to store an electric charge, consisting of one or more pairs of conductors separated by an insulator). As such, Lee teaches limitations of the claim since plate #410 (“the second mounting table”) and the substrate holder #200/#210 (“the first mounting table”) are electrically connected in this manner.

Regarding claim 11, Lee teaches at least one seal (Lee – [0088] and Fig. 1, one sealing member #450) positioned to seal a location between the first mounting table and the second mounting table (Lee – Fig. 1, seals a passageway between the inner surface of #220 and the bottom surface of #410).
To clarify the record, the limitation “to seal a location between the first mounting table and the second mounting table” is interpreted as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). Lee explicitly teaches the intended use, as set forth above.

Regarding claim 12, Lee teaches wherein the seal (Lee – [0088] and Fig. 1, sealing member #450) extends around (see explanation below) a peripheral portion of the base of the second mounting table (Lee – Fig. 1: bottom of plate #410 is in close proximity to the seal #450). 
Examiner notes Merriam-Webster dictionary defines “around” as “on all or various sides: in every or any direction”). As such, the seal as taught by Lee extends “around” (on a side of and in a direction from) a peripheral portion of the base of the second mounting table, as set forth above.

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 11-12 above, and further in view of Koike (US Pub. 2002/0072240) and Aoki (US Pub. 2011/0043784).
The limitations of claims 1-2 and 11-12 are set forth above. The Examiner notes Koike is Applicant-admitted prior art (IDS filed 4/24/2018).
Regarding claim 3, modified Lee does not teach an optical interferometer configured to measure a height of an upper surface of the focus ring, wherein the actuator is driven such that the upper surface of the focus ring is maintained within a preset range with respect to an upper surface of the target object.
However, Koike teaches a sensor (Koike – [0025] and Fig. 1, sensor #5) configured to measure a height of an upper surface of the focus ring.
Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the focus ring measuring sensor as taught by Koike in order to control the etching rate at the circumferential area of the wafer (Koike – [0004], [0009]) and enhance uniformity of the processing (Koike – [0009]).

Modified Lee does not teach wherein the sensor is an optical interferometer.
However, Aoki teaches wherein a position-detecting sensor is an optical interferometer (Aoki – [0080]).
Modified Lee and Aoki both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by substituting the optical interferometer as taught by Lee for 

To clarify the record, the limitation “wherein the actuator is driven such that the upper surface of the focus ring is maintained within a preset range with respect to an upper surface of the target object” is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The modified Lee apparatus would be capable of performing the intended use by virtue of Koike, which teaches that the height of the focus ring relative to a processed substrate would need to be adjusted based upon that corroded/consumed amount (Koike – [0011]-[0012] and [0025]-[0026]), as combined for the reasons above.

Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 11-12 above, and further in view of Strang (US Pub. 2004/0129226).
The limitations of claims 1-2 and 11-12 are set forth above.
Regarding claim 5, Lee teaches wherein the first mounting table (Lee - [0054] and Fig. 1, substrate holder #200 with related parts) is provided with a flange portion protruding outward along an outer periphery (see annotated Lee Fig. 1 below)

    PNG
    media_image1.png
    338
    620
    media_image1.png
    Greyscale

and having holes formed at three or more positions in a circumferential direction (Lee – [0088] and Fig. 2: penetration holes #221; [0087] and Fig. 1: apparatus comprises three or more rods #420 positioned around the central axis of the substrate holder, thus three or more holes are formed) while penetrating therethrough in an axial direction of the first mounting table (see Figs. 1-2, holes #221 penetrating along a vertical axis), the second mounting table is provided on an upper portion of the flange portion along the outer periphery of the first mounting table (Lee Fig. 1, plate #410 positioned vertically above the flange portion, as above) and has columnar portions, to be inserted into the respective holes (Lee – [0070] and Fig. 1, connecting rods #420), at positions of a lower surface thereof facing the flange portion that correspond to the positions of the holes (see Figs. 1-2, rods #420 inserted into holes #221 at a lower surface of plate #410 facing the flange portion, as above), the actuator vertically moves the second mounting table by moving the columnar portions in the axial direction with respect to the holes (Lee – [0083] and Figs. 1-2, the motor #440 moves the connecting rod vertically to 

Modified Lee does not teach a second seal member provided between surfaces of the first mounting table and the second mounting table, which are in parallel in the axial direction, to seal a gap between the first mounting table and the second mounting table.
However, Strang teaches a seal member (Strang – [0044] and Figs. 8A-B, compliant element #670) provided between surfaces of a first mounting table (Strang – [0037] and Figs. 8A-B, substrate holder #300) and the second mounting table (Strang – [0037] and Figs. 8A-B, focus ring #600 with mating lip #630), which are in parallel in the axial direction (see Strang Figs. 8A-B, vertical axial direction), to seal a gap between the first mounting table and the second mounting table (Strang – [0044]: O-ring seal in contact with the surfaces described above, see Figs. 8A-B).
Modified Lee and Strang both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the second seal member as taught by Strang in order to reduce the likelihood of structural damage to the focus ring (Strang – [0044]).

To clarify the record, the limitations “vertically moves the second mounting table by moving the columnar portions in the axial direction with respect to the holes”, “configured to seal the hole while being in contact with the corresponding columnar portion”, “to seal a gap between the first mounting table and the second mounting table”, and “configured to depressurize a space formed by the first seal member and the second seal member between the first mounting table and the second mounting table” are interpreted as intended uses of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Modified Lee explicitly teaches almost all of the intended uses, as set forth above. The vacuum pump, as taught by Lee, would be capable of performing the intended use “configured to depressurize a space formed by the first seal member and the second seal member between the first mounting table and the second mounting table by virtue of it being a vacuum pump, and since the seals as taught by Lee and Strang do not require perfect air-tightness, the pump would be capable of evacuating/depressurizing a space between the two seal members.

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 11-12 above, and further in view of Fink (US Pub. 2004/0149389) and Koike (US Pub. 2002/0072240).
The limitations of claims 1-2 and 11-12 are set forth above. 
Regarding claim 8, modified Lee does not teach wherein three or more actuators are provided on different portions of the second mounting table, nor a control unit is provided which is configured to control each actuator such that each actuator is independently driven based on a consumption amount of the focus ring on the corresponding portions of the second mounting table at which each actuator is provided.
However, Fink teaches wherein three or more actuators (Fink – [0032] and Figs. 2A-C, lift pins of assembly #26 provided with motion actuators) are provided on different portions of a focus ring mounting table (Fink – Figs. 1-2C, three lift pins #26 spaced evenly around a circumferential direction of the outer portion of wafer chuck assembly #16), and wherein a control unit is provided which is configured to control each actuator (Fink – [0034]: lift pins can be actuated automatically) such that each actuator is independently driven (Fink – [0034]: raising one pin while keeping the others lowered to tilt focus ring #30) based on a consumption amount of the focus ring on the corresponding portions of the second mounting table at which each actuator is provided.
Modified Lee and Fink both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the independent actuators as taught by Fink in order to subject the substrate to create more uniform plasma across their surface (Fink – [0033]-[0034]).

Modified Lee does not explicitly teach wherein the control unit is configured to control each actuator based upon a consumption amount of the focus ring (emphasis added to clearly show distinguishing feature).

Modified Lee and Koike both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the control unit programming as taught by Koike in order to maintain the etching rate at the circumferential area of the wafer constant without replacing the focus ring (Koike – [0009]-[0012]).

Claims 9-10 are rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 11-12 above, and further in view of D’Ambra (US Pub. 2018/0061696), Grimbergen (US Pub. 2008/0099435), and Aoki (US Pub. 2011/0043784).
The limitations of claims 1-2 and 11-12 are set forth above.
Regarding claim 9, modified Lee does not teach an optical interferometer provided below the second mounting table and configured to measure a height of an upper surface of the focus ring, wherein a hole penetrating through the second mounting table to the mounting surface of the second mounting table is formed at a position corresponding to a position where the optical interferometer is provided.

Modified Lee and D’Ambra both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus with the optical sensor as taught by D’Ambra in order to detect erosion of the edge ring throughout processing and allow for replacement to prevent unacceptable process drift (D’Ambra – [0048]-[0050]).

Modified Lee does not explicitly teach a hole penetrating through the mounting table to the mounting surface of the mounting table is formed at a position corresponding to a position where the optical sensor is provided. Examiner posits, however, that the apparatus as taught by D’Ambra likely implicitly teaches a hole, since having an optical sensor for probing the edge ring would require some time of hole (or an open optical pathway through a translucent/transparent material) to allow for propagation of an optical wave.
Nevertheless, Grimbergen teaches a hole ([0054] and Fig. 1B, channels #136 or #138) penetrating through a mounting table (Grimbergen – Fig. 1B, substrate support #16) to a mounting surface of the mounting table (Grimbergen – Fig. 1B, upper surface 
Modified Lee and Grimbergen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus to include the holes, as taught by Grimbergen, to allow optical access to the backside of the target object (Grimbergen – [0054]).

Modified Lee does not teach wherein the sensor is an optical interferometer.
However, Aoki teaches wherein a position-detecting sensor is an optical interferometer (Aoki – [0080]).
Modified Lee and Aoki both teach substrate processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Lee apparatus by substituting the optical interferometer as taught by Lee for the sensor as taught by Koike in order to obtain positional information about a moving member with high precision (Aoki – [0080]).

Regarding claim 10, Lee teaches at least one seal (Lee – [0088] and Fig. 1, sealing member #450) positioned to seal a location between the first mounting table and the second mounting table (Lee – Fig. 1, seals a passageway between the inner surface of #220 and the bottom surface of #410).
.

Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Lee (US Pub. 2017/0032987) and Nangoy (US Patent 9,034,771), as applied to claims 1-2 and 11-12 above, and further in view of Kellogg (US Pub. 2012/0003836).
The limitations of claims 1-2 and 11-12 are set forth above.
Regarding claim 13, modified Lee does not teach a conductor part electrically connecting the first mounting table and the second mounting table, the conductor part including at least one of a flexible wiring or a mechanism electrically connected to the first mounting table and the base of the second mounting table.
However, Kellogg teaches a conductor part (Kellogg – [0033] and Fig. 3C, RF return straps #390) electrically connecting a first mounting table (Kellogg – [0033] and Fig. 3C fixed ground ring #340) and a second mounting table (Kellogg – [0033] and Fig. 3C movable ground ring #400), the conductor part including a flexible wiring (Kellogg – [0033]: return straps described as “flexible”; [0037]: return straps form an electrical ground) connected to the first mounting table (see Kellogg Fig. 3C) and the base of the second mounting table (see Kellogg Fig. 3C, attached via strap connection #340c at the base periphery of #400).
.

Response to Arguments
Applicant’s arguments with respect to claims 1 (and claims dependent thereon) have been considered but are moot because the new grounds of rejection do not rely on the specific combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718